Citation Nr: 9904971	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-37 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, claimed as due to Agent Orange exposure.

2.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel





INTRODUCTION

The veteran has verified active military service from August 
1951 to July 1955; May 1956 to May 1964; and May 1968 to June 
1972, as indicated by his DD Form 214s of record.  The 
veteran apparently also has additional unverified periods of 
service, as his final DD Form 214 indicates a total of 20 
years and 1 month of active service.  However, any additional 
DD Form 214s that would verify this additional service are 
not of record.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims seeking entitlement to service 
connection for renal cell carcinoma (claimed as cancer of the 
bladder), as due to Agent Orange exposure and seeking 
entitlement to a total disability rating based upon 
individual unemployability.  The veteran submitted a notice 
of disagreement with that rating decision in November 1995.  
In July 1996, he was provided with a statement of the case.  
His substantive appeal was received in August 1996.

It is noted that the veteran requested a hearing before a 
Member of the Board, which was scheduled for January 12, 
1999.  Notification of the scheduled hearing was sent to the 
veteran in a letter dated November 23, 1998.  The record 
indicates that the veteran failed to report for the scheduled 
hearing.

Preliminary review of the evidentiary record reflects that 
the veteran was given notification of certification of his 
appeal to the Board on October 26, 1998.  Additional evidence 
was subsequently received by the Board on December 22, 1998, 
in the form of numerous medical records.  Although much of 
this material duplicated evidence already of record, some of 
the material concerned relatively recent treatment not 
previously considered by the RO.  The veteran's 
representative indicated, in an attached statement, that the 
veteran wished to waive initial RO consideration of this 
evidence in accordance with 38 C.F.R. § 20.1304(c).  
Nonetheless, as discussed further below, the Board believes 
this case must be remanded, and it is appropriate to 
simultaneously direct the RO to also consider all additional 
evidence received by the Board and not previously considered 
by the RO.


REMAND

Regarding the veteran's claim of individual unemployability, 
the Board initially notes that the record indicates he is 
receiving Social Security Administration (SSA) benefits, as a 
January 1992 letter from SSA to the veteran identified the 
award of such benefits.  The United States Court of Veterans 
Appeals has stated that such evidence "is relevant to the 
determination of [the veteran's] ability to secure and follow 
a substantially gainful occupation under 38 C.F.R. 
§ 4.16(c)," and VA has a "duty to assist the veteran in 
developing his claim by acquiring the SSA decision and . . . 
records" upon which the decision was made.  Murincsak v. 
Derwinski, 2 Vet.App. 363, 370-371 (1992).  See also Baker v. 
West, 11 Vet.App. 163 at 169 (1998), citing the Murincsak 
precedent and declaring that "[p]art of the Secretary's 
obligation is to review a complete record."

In addition to the foregoing, the Board observes that, 
although the veteran has numerous service-connected disorders 
and he has made contentions of an increase in his level of 
disability, he has not had any VA examinations to evaluate 
his service-connected disabilities in many years.  
Specifically, he last underwent VA examination in 1993.  In 
order to ensure that the veteran's claim is fully developed, 
an additional examination would be useful in order to 
evaluate the current level of disability resulting from all 
of his service-connected disorders, and to assess the 
veteran's ability to secure a substantially gainful 
occupation.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.103, 3.159.  The duty to assist includes obtaining 
available records that are relevant to the appellant's 
appeal.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  In 
addition, the duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet.App. 121 (1991).  Also, a current 
examination is required, given the complaints of increased 
disability, so that our decision is based on a record that 
contains a contemporaneous examination.  Caffrey v. Brown 
6 Vet.App. 377, 383-4 (1994).

Turning now to the veteran's claim seeking service connection 
for renal cell carcinoma claimed as due to Agent Orange 
exposure, the Board notes that the veteran apparently does 
have qualifying service in the Republic of Vietnam, as his 
final DD Form 214 indicates he received the Vietnam Service 
Medal and the Vietnam Campaign Medal.

The Board notes that the VA Adjudication Procedure Manual, 
M21-1, Part III, para. 5.10(a) (hereinafter M21-1), provides 
that, when initially corresponding with a veteran who claims 
a disability resulting from exposure to herbicides while in 
the Republic of Vietnam, VA should inform him or her of the 
availability of a hospital examination and treatment.  If he 
or she has already had the herbicide examination or been 
treated for herbicide exposure, the VA should inform the 
veteran that he or she should submit a copy of the 
examination or treatment report or submit the name of the VA 
facility performing the examination or treatment so a copy 
can be obtained.  The Court of Veterans Appeals has held that 
the substantive rules of the M21-1 Manual are the equivalent 
of Department regulations.  See Hayes v. Brown, 5 
Vet.App. 60, at 67 (1993); see also Cohen v. Brown, 10 
Vet.App. 128, at 139 (1997).

Review of the evidentiary record does not reveal that the RO 
afforded the veteran the opportunity to undergo an Agent 
Orange examination.  Given that it is necessary to remand the 
veteran's claim for total disability rating based upon 
individual unemployability, and prior to determining the 
well-groundedness of the claim seeking service connection for 
renal cell carcinoma claimed as due to Agent Orange exposure, 
the Board finds it appropriate that the veteran be given the 
opportunity to undergo a contemporaneous VA Agent Orange 
examination to determine the nature and extent any current 
disorders and to assess any possible etiological relationship 
to his presumed Agent Orange exposure, in accordance with the 
M21-1 provisions.



Accordingly, further adjudication will be deferred and the 
case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to obtain 
information pertaining to all recent medical 
treatment (VA or non-VA) he has received for 
any of his service-connected disorders, or for 
his claimed Agent Orange residuals.  Based 
upon information provided by the veteran, the 
RO should undertake to obtain all necessary 
releases and obtain copies of all records from 
the identified treatment sources not 
previously of record, and associate them with 
the claims folder.  The veteran should also be 
asked to submit any medical evidence in his 
possession which tends to support his claims.  
Any documents received by the RO should be 
associated with the claims folder.

2.  The RO should take the appropriate steps 
to secure copies of all of the veteran's VA 
treatment records, not previously of record, 
and associate them with the claims folder.

3.  The RO should contact the Social Security 
Administration and request copies of any 
disability determination by that agency 
pertaining to the veteran, granting, denying, 
or terminating benefits, as well as any 
medical records used in determining the 
eligibility of the veteran for disability 
benefits by that agency.

4. The veteran should be scheduled for a VA 
Agent Orange examination to determine the 
nature and extent of any current disorders 
claimed as residuals of Agent Orange exposure, 
and to obtain opinions as to the etiology of 
any such disorders found.  All indicated 
studies should be performed and all clinical 
findings reported in detail.  The examining 
physician should be requested to provide a 
written medical opinion regarding the etiology 
of all the noted symptoms and clinical 
findings, and whether they are as likely as 
not a result of the veteran's service or 
exposure to Agent Orange in service.  All 
findings, opinions, and bases therefor should 
be set forth in detail.  The claims folder, to 
include a copy of this Remand, along with any 
additional evidence obtained pursuant to this 
remand, should be provided to the examiner for 
review.  The examination report should reflect 
review of pertinent material in the claims 
folder and include the complete rationale for 
all opinions expressed.

5.  The veteran should also be scheduled for a 
general VA examination, as well as additional 
examination(s) by any appropriate 
specialist(s) as deemed necessary by the RO, 
in order to evaluate the severity of all of 
the veteran's currently service-connected 
disorders.  The claims file should be provided 
to the examiner(s) prior to examination(s) in 
order for them to be familiar with the 
veteran's pertinent medical history.  Any 
indicated special tests and/or studies should 
be performed.  The examiners' report(s) should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.   
The clinical findings and reasons upon which 
the opinions are based should be clearly set 
forth.  Each examiner should also set forth, 
in his or her report, the extent to which the 
veteran is unable to secure and/or follow a 
substantially gainful occupation due to the 
service-connected disabilities.

6.  With regard to all the instructions set 
forth above, the RO should inform the veteran 
of his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for the scheduled 
examination(s).  The RO should also inform the 
veteran that his failure to cooperate may 
result in adverse action pursuant to 38 C.F.R. 
§ 3.158 and 38 C.F.R. § 3.655.

7.  Upon completion of the above, the RO 
should review the evidence and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if any 
requested opinions are not provided, 
appropriate corrective action should be taken.

8.  The RO should then review all the evidence 
and enter its determination with respect to 
the issue of entitlement to service connection 
for renal cell carcinoma claimed as due to 
Agent Orange exposure.  The RO should also 
enter its determination with respect to the 
issue of entitlement to a total disability 
rating based on individual unemployability for 
compensation purposes.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case which 
should address all the evidence obtained since 
the last statement of the case or supplemental 
statement of the case was issued with respect 
to these claims, in accordance with 
38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


